Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-24-2003

In Re:Metro Life Ins
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"In Re:Metro Life Ins " (2003). 2003 Decisions. Paper 23.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/23


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                        No. 02-4037/4270
                         ___________

                    SPEROS DRELLES, et al,

                                v.

      METROPOLITAN LIFE INSURANCE COM PANY, et al,

                                      Appellants.
                  ________________________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
           WESTERN DISTRICT OF PENNSYLVANIA

        District Court Judge: The Hon. Donetta W. Ambrose
                     (Misc. Docket No. 96-179)
                           ___________

                   Argued: December 12, 2003

      Before: AM BRO, FUENTES, and GARTH, Circuit Judges.

               (Opinion Filed: December 24, 2003)
                          ___________


                             B. John Pendleton, Jr. [ARGUED]
                             McCarter & English, LLP
                             100 Mulberry St.
                             Newark, N.J. 07102

                             Counsel for Appellants

                             Leslie A. Brueckner [ARGUED]
                             Trial Lawyers for Public Justice, P.C.
        1717 Massachusetts Ave., N.W.
        Suite 800
        Washington, DC 20036

        Kenneth R. Behrend
        Behrend & Ernsberger, P.C.
        Union National Bank Building
        306 Fourth Ave.
        Suite 300
        Pittsburgh, PA 15222

        Counsel for Appellees

_______________________

OPINION OF THE COURT
_______________________
FUENTES, Circuit Judge:

                                                  I.

       In December 1999, Plaintiff-Appellant Metropolitan Life (“Metlife”) settled an MDL

federal class action (“the MDL case”) with plaintiffs who had filed actions over allegedly

illegal sales practices. In the case before us, Appellees, all represented by the firm Behrend

and Ernsberger (“Behrend”), are opt-out plaintiffs pursuing their own individual suits in

Pennsylvania state courts against Metlife for allegedly improper sales practices. In those

state court proceedings, Appellees1 have been allowed to conduct discovery of Metlife’s

nationwide sales practices–including information specifically related to litigants from the

MDL case–on the grounds that the sales practices are potentially relevant to Appellees’

individual claims. In October 2001, Metlife approached the District Court for an injunction

barring Appellees from conducting such discovery, or from asserting any claim relating to

the alleged illegal nationwide practices, on the grounds that it would disturb, or even

effectively relitigate, the MDL case that was settled by Metlife in federal court.

       The Magistrate Judge issued a Report and Recommendation advising an injunction

on the grounds that Plaintiffs were effectively relitigating the illegality of the nationwide

practices covered by the MDL case settlement.               Upon reconsideration, however, the

Magistrate Judge reversed his Recommendation: specifically, while Appellees may have

abused Metlife through overbroad discovery requests and allegations in their complaint, they

       1
         Behrend’s opt-out clients are plaintiffs in the state court suits, but are defendants in this
case; accordingly, to avoid confusion, we will refer to them as “Appellees.”

                                                  -3-
nonetheless had discrete individual claims, and thus it was up to the state courts to decide

whether Appellees’ specific discovery requests were relevant to those claims. The District

Court adopted the Report and Recommendation in its entirety.

                                              II.

                                              A.

       The Anti-Injunction Act dictates that a federal court “may not grant an injunction to

stay proceedings in a State court except as expressly authorized by Act of Congress, or where

necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. §

2283. Thus, federal courts are statutorily prohibited from enjoining state court proceedings

except in three narrowly excepted categories of cases; the corresponding affirmative

empowerment to issue injunctions in these three categories of cases derives from the All-

Writs Act, 28 U.S.C. § 1651(a). In re Prudential Ins. Co. of Am. Sales Practice Litig., 261

F.3d 355, 365 (3 rd Cir. 2001) (hereinafter referred to as “Prudential I”). Metlife argues that

the District Court had the authority to enjoin Appellees’ claims because the instant case falls

into either the second or third category of cases: namely, the injunction is either 1) necessary

in aid of the District Court’s jurisdiction over the M DL case, or 2) necessary to prevent

relitigation of the settled claims in the MDL case.

       Relying on Prudential I, Metlife contends that Appellees can be enjoined from making

any claim or using any evidence related to the claims settled in the MDL case in order to

keep the settlement from being disturbed. In Prudential I, the plaintiffs, the Lowes, had four



                                              -4-
policies with Prudential that fell within the defined parameters of a nationwide class action

against Prudential that settled in October 1996 in the District of New Jersey. Id. at 359-61.

The Lowes chose to keep two policies within the class action, but to opt out with the other

two policies, meaning that they would reap the benefits of the settlement for two of their

policies but still retain the option to litigate the other two claims. Id. at 361. The Lowes’

state-court complaint based on the opted-out policies contained numerous references to

Prudential’s nationwide policy, and the Lowes sought discovery over those practices as

relevant to the opted-out individual claims. Id. at 362-63. Prudential obtained an injunction

from the New Jersey District Court enjoining the Lowes from undertaking any proceeding

in state court “that is based on, relates to or involves facts and circumstances underlying the

Released Transactions in the Class Action.” Id. at 363 (internal quotations omitted). Our

Court affirmed this injunction under the Anti-Injunction and All-Writs Acts. Id. at 369-70.

       Metlife argues that the instant case is virtually identical to Prudential I, as the

injunctions sought and the state-court complaints at issue are extremely similar in both cases.

As the District Court recognized, however, the crucial distinction between Prudential I and

the case before us is that the Lowes were parties to the Prudential I settlement because they

did not opt out all of their claims. In contrast, Appellees did opt out all of their claims, and

were therefore not parties to the MDL case settlement. Metlife tries to downplay the salience

of this distinction, but a close reading of Prudential I makes it clear that the Lowes’

participation in the settlement was the dispositive factor in the case. Id. at 366 (“We must



                                              -5-
determine whether settlement of claims the Lowes had under the Class Policies precludes

them from pursuing claims in Florida purportedly arising from the [opted-out] Policies”), 367

(“the Lowes clearly released Prudential from any claims ‘based on,’ ‘connected with,’

‘arising out of,’ ‘or related to, in whole or in part’ their two Class Policies”), 369 (“When the

Lowes reviewed the Release and the Class Notice, they surely must have realized that, even

though they could exclude certain policies from the settlement while including others, doing

so would jeopardize their ability to prove claims relating to the [opted-out] Policies. The

district court was not willing to release them from their bargain; neither are we”).

       Metlife urges the Court to look beyond the specific facts of Prudential I and embrace

a larger goal of protecting class action defendants from having to repeatedly defend against

allegations relating to claims they have already settled. M etlife claims that the Prudential

I court endorsed this larger goal when it cautioned that state suits concerning the settled claim

“could number in the millions.” Id. at 367. We believe, however, that Metlife takes this

comment out of context; the Prudential I court clearly confined that warning to the context

of state-court plaintiffs who had already, like the Lowes and unlike Appellees here, already

signed on to the federal settlement. Id. (“allowing the Lowes to prosecute their civil claims

in the Florida court would allow an end run around the Class settlement by affording them

(and other class members who might later attempt the same strategy) an opportunity for

relitigation of the released claims”) (internal quotations omitted) (emphasis added).

       Metlife also asserts that the injunction somehow prevents Appellees from relitigating



                                               -6-
the settled claims of the class plaintiffs. Appellees, however, are not relitigating the settled

claims at all here; they are suing over their own alleged mistreatment at the hands of Metlife,

not over someone else’s claim. Metlife observes that Appellees’ complaint largely copies

the class action complaint in the MDL case and describes at length the allegations against

Metlife in the MDL case. To the extent that Appellees may try to bring in evidence of

nationwide practices that are irrelevant to their individual claims, however, Metlife is free

to object to such evidence before the appropriate state courts, who are the proper authorities

to make such evidentiary rulings. Allowing the preemptive approach espoused by Metlife

here would essentially nullify Appellee’s decision to opt out: “To permit the settlement and

release to vest a right in Metlife that it can assert against non-settling plaintiffs, and so to

limit or restrict those plaintiffs in the prosecution of state court suits, deprives them of the

benefit of having opted out.” App. at 34.

       In short, Metlife cannot point to any caselaw authorizing an injunction against opt-out

plaintiffs like Appellees, who consciously and purposefully refused to join a class action

settlement. The cases Metlife points to in support of its argument all deal with plaintiffs who

are distinguishable from Appellees. See generally In re The Prudential Ins. Co. of Am. Sales

Practices Litig., 314 F.3d 99 (3 rd Cir. 2002) (class members who joined settlement tried to

collaterally attack settlement in state court); In re Diet Drugs, 282 F.3d 220 (3 rd Cir. 2002)

(plaintiffs were trying to opt entire unnamed subclass out of nationwide class action);

Prudential I, 261 F.3d 355 (enjoined plaintiffs were party to settled class action); Carlough



                                              -7-
v. Amchem Prod., Inc., 10 F.3d 189, 204 (3 rd Cir. 1993) (enjoined plaintiffs had not yet been

given the opportunity to opt out, so state suit was premature).2 We therefore uphold the

denial of the injunction.

                                                B.

       Finally, we address Appellees’ contention that “the District Court erred in refusing

to reject the Magistrate Judge’s unsupported dictum stating that the opt-out litigants have

committed discovery and pleading ‘abuse’ in their state court cases.” Appellees’ Br. at ii.

Specifically, Appellees take issue with the following language from the Magistrate Judge’s

report and recommendation, adopted by the District Court:

       I was convinced when the [first] Report was issued that MetLife is being
       abused by [Appellees] in their state court actions. Illustrative of this abuse is
       the fact that many of the state court complaints are mere reiterations of the
       class action complaint filed in this court–even to the extent of pleading
       allegations not applicable to the type of policy the individual plaintiff bought
       and is suing on. This, of course, exposes MetLife to discovery demands that,
       while they may relate to claims in the complaint, cannot relate to the actual
       case. Similarly, I believed MetLife was the recipient of unreasonably broad
       and duplicative discovery requests in the state court cases. I believe this still.
       But the Report acknowledged, as I readily continue to do, that these are
       matters for the state courts to address, unless very narrow conditions are
       present to allow this court to stop it.

App. at 33. Appellees argue that the District Court did not have the legal authority to

criticize Appellees’ conduct in state court, or alternatively that the District Court’s criticisms


       2
         In its reply brief, Metlife cites to State Farm Mut. Auto. Ins. Co. v. Campbell, 123 S.Ct.
1513 (2003), for the proposition that Appellees cannot use evidence of Metlife’s national
practices in their individual cases. Campbell, however, is wholly inapposite, as it deals with the
determination of whether a large punitive damage award can be based on such evidence,
not whether such evidence can be at all relevant to an individual’s lawsuit.

                                                -8-
are clearly erroneous as a matter of fact. Metlife responds that the passage reflects well-

based factual findings on the part of the District Court, and should not be stricken. As

defined by this Court, dictum is “a statement in a judicial opinion that could have been

deleted without seriously impairing the analytical foundations of the holding.” In re

McDonald, 205 F.3d 606, 612 (3 rd Cir. 2000). Magistrate Judge Benson’s comments were

clearly dicta under this definition: his opinion of Behrend’s tactics was, by his own

admission, totally unrelated to his decision to deny the injunction, and he explicitly

recognized that the state courts were the appropriate judge of the propriety of Behrend’s

tactics. Thus, there is no finding of fact to review, let alone to declare clearly erroneous.

        In any case, even if the Magistrate Judge’s remarks were construed as findings of fact

rather than opinions, Appellees’ cross-appeal on this issue would still not be appropriate, as

federal courts “have not recognized standing to appeal where a party does not seek reversal

of the judgment but asks only for review of unfavorable findings.” Penda Corp. v. United

States, 44 F.3d 967, 972 (Fed. Cir. 1994).         Based on this determination, Appellees’

arguments that the Magistrate Judge’s comments constitute a negative review of various state

court rulings in violation of the Rooker-Feldman doctrine and the Younger absention

doctrine are wholly without merit. Consequently, we affirm the District Court’s judgment

in its entirety.




                                             -9-
TO THE CLERK OF THE COURT:
Kindly file the foregoing Opinion.




                                            /s/ Julio M. Fuentes
                                                Circuit Judge




                                     -10-